J. S41015/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


JAMAR OLIVER                                 :     IN THE SUPERIOR COURT OF
                    Appellant                :          PENNSYLVANIA
                                             :
                    v.                       :
                                             :
SAMUEL IRVELLO                               :
                                             :
                                             :     No. 2745 EDA 2015

                      Appeal from the Order August 5, 2015
              In the Court of Common Pleas of Philadelphia County
                Civil Division No(s): August Term, 2013 No. 1916


BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                                  FILED JULY 25, 2016

        Appellant, Jamar Oliver, plaintiff below, appeals from the August 5,

2015 Order entered in the Philadelphia County Court of Common Pleas

denying Appellant’s Motion to Correct the record and granting the Motion for

Sanctions filed by Appellee, Samuel Irvello.         Appellant also purports to

appeal from the trial court’s August 11, 2015 Order denying his Motion for

Reconsideration. We quash this appeal as interlocutory.

        The trial court set forth the facts and procedural history as follows:

           [Appellant], a limited tort elector, was injured in an
           automobile accident on May 26, 2011. [Appellant] filed a
           Complaint against [Appellee]. A jury trial commenced on
           July 6, 2015.      To recover non-economic damages,
           [Appellant] was required to prove that he suffered a


*
    Former Justice specially assigned to the Superior Court.
J.S41015/16


         serious impairment of a bodily function as a result of
         [Appellee’s] negligence. At the conclusion of the evidence,
         the following four questions were presented to the jury:

            (1)   Was [Appellee] negligent?

            (2)   Was the negligence of [Appellee] a factual
                  cause of any harm to Appellant?

            (3)   Did [Appellant] sustain a serious impairment of
                  a bodily function as a result of the accident of
                  May 26, 2011?

            (4)   State the amount of damages, [if] any,
                  sustained by [Appellant] as a result of the
                  accident for future medical expenses, past lost
                  earnings, future lost earnings capacity, past,
                  present, and future pain and suffering,
                  embarrassment and humiliation and loss of
                  enjoyment of life?

         The jury returned a verdict on July 7, 2015. The jury
         found that [Appellee] was negligent and that said
         negligence was a factual cause of harm to [Appellant].
         The jury did not, however, find that [Appellant] sustained
         a serious impairment of a body function as a result of the
         accident. The jury awarded zero dollars in damages. This
         [c]ourt subsequently entered a verdict in favor of
         [Appellee] on the docket.

Trial Ct. Op., 1/14/16, at 1-2.

      Appellant did not file a Post-Trial Motion following entry of the verdict

on the docket.    However, on July 10, 2015, Appellant filed a Motion to

Correct the Docket Entries to Reflect that [Appellant] is the Verdict Winner,

in which he claimed that the trial court incorrectly stated that the docketed

verdict was in favor of Appellee and, based on the error, Appellant would be

unable to file a Bill of Costs. On July 14, 2015, Appellee filed a Response in



                                     -2-
J.S41015/16


Opposition to [Appellant’s] Motion to Correct the record. Appellee claimed

Appellant’s Motion was baseless and unsupported by case law. On July 15,

2015, Appellee filed a Bill of Costs, to which Appellant filed Exceptions on

July 22, 2015.1 That same day, Appellee also filed a Motion for Sanctions.

On August 5, 2015, the trial court denied Appellant’s Motion to Correct the

Docket Entries to Reflect that [Appellant] is the Verdict Winner and ordered

Appellant to pay Appellee’s counsel fees in the amount of $500.00.

        On August 9, 2015, Appellant filed a Motion for Reconsideration of the

trial court’s August 5, 2015 Order denying his Motion to Correct the Record.

The trial court denied Appellant’s Motion for Reconsideration on August 11,

2015.

        On August 28, 2015, without having filed a Praecipe for Entry of

Judgment, Appellant filed a Notice of Appeal from the orders entered on

August 5, 2015 and August 11, 2015.          Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

        Appellant has raised the following three issues of this Court’s review:

           1. Did the trial court commit an error of law in denying
           [Appellant’s] Motion to Correct the Record to Reflect that
           [Appellant] was the Verdict Winner?

           2. Did the trial court abuse its discretion in awarding
           [Appellee’s] attorney’s fees as a sanction under 42
           Pa.C.S.A. § 2503 where the Motion to Correct the Record

1
  The trial court scheduled a hearing on Appellee’s Bill of Costs for
September 8, 2015; however, it cancelled the hearing when Appellant filed
the instant appeal.



                                       -3-
J.S41015/16


         was not frivolous or done in bad faith, but instead was
         based on a reasonable interpretation of the law and was
         supported by case authority?

         3. Did the trial court abuse its discretion in denying
         [Appellant’s] Motion for Reconsideration where in the
         period between the denial of the Motion [to Correct the
         Record] and the Motion for Reconsideration the
         Philadelphia Court of Common Pleas in Bailey v. Pham,
         2015 Phila. Ct. Com. Pl. LEXIS 328, *4 (Oct. 20, 2015)
         issued an opinion supporting [Appellant’s] position on the
         underlying Motion?

Appellant’s Brief at 6.

      Before we can address the merits of the issues Appellant raises, we

must first determine whether we have jurisdiction to review this appeal. As

the trial court did not enter judgment on the jury’s verdict, Appellant

summarily asserts in the “Statement of Jurisdiction” section of his Brief that

this Court has jurisdiction over the August 5, 2015 and August 11, 2015

Orders pursuant to Pa.R.A.P. 313 because, “the issues raised in this appeal

are ancillary to the jury’s findings.” Id. at 1.

      It is well-settled that,

         [w]hether an order is appealable as a collateral order is a
         question of law; as such, our standard of review is de novo
         and our scope of review is plenary. Moreover, where the
         issue presented is a question of law as opposed to a
         question of fact, an appellant is entitled to review under
         the collateral order doctrine; however, if a question of fact
         is presented, appellate jurisdiction does not exist.

Yorty v. PJM Interconnection, L.L.C., 79 A.3d 655, 660 (Pa. Super.

2013) (citations omitted).

      Pursuant to Pennsylvania Rule of Appellate Procedure 313:


                                      -4-
J.S41015/16



         (a) General Rule. An appeal may be taken as of right
         from a collateral order of an administrative agency or
         lower court.

         (b) Definition. A collateral order is an order separable
         from and collateral to the main cause of action where the
         right involved is too important to be denied review and the
         question presented is such that if review is postponed until
         final judgment in the case, the claim will be irreparably
         lost.

Pa.R.A.P. 313.

      Therefore, “to qualify as a collateral order, the order in question must

meet three requirements: 1) separability from the main cause of action; 2)

importance of the right to be reviewed; and 3) whether the claim will be

irreparably lost if review is denied.” Yorty, supra at 660 (citation omitted).

      In construing Rule 313, this Court has observed:

         Our case law has made it clear that all three prongs of the
         rule must be satisfied in order to qualify as a collateral
         order for our review. The collateral order doctrine is a
         specialized, practical application of the general rule that
         only final orders are appealable as of right. As such, this
         Court must stringently apply the requirements of the
         collateral order doctrine. Absent the satisfaction of all
         three prongs of the collateral order test, this Court has no
         jurisdiction to consider an appeal of an otherwise non-final
         order.

Spanier v. Freeh, 95 A.3d 342, 345 (Pa. Super. 2014) (citations and

quotation marks omitted); see also Branham v. Rohm and Haas Co., 19
A.3d 1094, 1101 (Pa. Super. 2011).

      We elect to address the third prong of the collateral order doctrine

first, as we conclude it disposes of this appeal. As noted above, the third


                                     -5-
J.S41015/16


prong of Rule 313(b) requires that, “the question presented is such that if

review is postponed until final judgment in the case, the claim will be

irreparably lost.”   Pa.R.A.P. 313(b).   The “irreparably lost” prong is met if

“[t]here is no effective means of reviewing” the order after entry of final

judgment. Ben v. Schwartz, 729 A.2d 547, 552 (Pa. 1999).

      In the instant case, Appellant challenges the trial court’s Order

denying his Motion to Correct the Record and awarding Appellee counsel

fees, and the Order denying his Motion for Reconsideration.2 It is clear from

our review of the record and briefs that, in pursuing an appeal prior to the

entry of final judgment, Appellant sought entry of a verdict in his favor

primarily so that he could file a Bill of Costs. We conclude that the issues

raised here by Appellant with respect to the orders denying his Motion to

Correct the Record and Motion for Reconsideration can all be addressed

following entry of final judgment on the jury’s verdict. Appellant has failed,

therefore, to meet the third prong of the collateral order doctrine.3

Accordingly, we quash this appeal.


2
  As noted, supra, Appellant baldly claimed the issues raised in this appeal
are separable from the jury’s findings. Appellant did not, however, make
any claim that the issues raised implicate important rights or that he would
suffer any prejudice in the absence of immediate appellate review.
3
 Moreover, even assuming arguendo that the orders are separable from and
collateral to the main cause of action, the issues of: (i) whether Appellant
was the verdict-winner and, therefore was entitled to file a Bill of Costs,
where the jury concluded Appellee was negligent, but Appellant had not
suffered a “serious injury” as defined by the Pennsylvania Motor Vehicle



                                     -6-
J.S41015/16


      Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/25/2016




Financial Responsibility Law, 75 Pa.C.S. §§ 1702, et seq.; (ii) whether
Appellee was entitled to attorney’s fees; and (iii) whether the trial court
should have granted Appellant’s Motion for Reconsideration, do not ”involve
rights deeply rooted in public policy going beyond the particular litigation at
hand,” even if they are “important to the particular parties.” See Ben,
supra at 522 (citation omitted).



                                     -7-